USDC IN/ND case 2:20-cv-00240-PPS-JEM document 5 filed 06/26/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

 LARRY COCHRAN,

                       Plaintiff,

                      v.                              CAUSE NO. 2:20CV240-PPS/JEM

 DAVID J. NOZICK, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Larry Cochran, a prisoner without a lawyer, filed a complaint. A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers . . .”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks monetary

relief against a defendant who is immune from such relief. “In order to state a claim

under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a

federal constitutional right; and (2) that the defendants acted under color of state law.”

Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Cochran challenges the validity of his criminal conviction in

United States v. Cochran, 2:06CR114 (N.D. Ind. filed July 20, 2005). Significantly, “in

order to recover damages for allegedly unconstitutional conviction or imprisonment, or

for other harm caused by actions whose unlawfulness would render a conviction or
USDC IN/ND case 2:20-cv-00240-PPS-JEM document 5 filed 06/26/20 page 2 of 2


sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has been

reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such a determination, or called into question by a federal

court’s issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). Cochran’s conviction and sentence have not been invalidated, so he may not

proceed on this complaint. For the same reason, affording Cochran an opportunity to

amend the complaint would be futile, so he may not proceed with this case. See

Carpenter v. PNC Bank, Nat. Ass’n, 633 Fed. Appx. 346, 348 (7th Cir. 2016); Hukic v.

Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009).

       ACCORDINGLY:

       The court DISMISSES this case pursuant to 28 U.S.C. § 1915A because the

complaint does not state a claim upon which relief can be granted.

       SO ORDERED on June 26, 2020.

                                                   /s/ Philip P. Simon
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
